Citation Nr: 1031782	
Decision Date: 08/24/10    Archive Date: 09/01/10

DOCKET NO.  02-10 159	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for anxiety disorder, not 
otherwise specified, with sub-clinical symptoms of post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for peripheral neuropathy 
of the upper and lower extremities, to include as a result of 
exposure to herbicides.

3.  Entitlement to an increased evaluation for left knee 
retropatellar pain syndrome, currently rated as 10 percent 
disabling.

4.  Entitlement to an increased rating for right knee 
retropatellar pain syndrome, currently rated as 10 percent 
disabling.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from August 1972 to March 1975.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the Des Moines, Iowa, VA 
Regional Office (RO).  

This case has previously come before the Board.  In December 
2007, the matters were remanded to the agency of original 
jurisdiction (AOJ).  The case has been returned to the Board for 
further appellate review.  

The Board notes that the issue in regard to an acquired 
psychiatric disorder has been rephrased as reflected on the title 
page to correspond with the grant herein of the benefits sought 
in that regard.  

During the pendency of the appeal, the United States Court of 
Appeals for Veterans Claims (Court) issued a decision that 
reversed a decision of the Board that had denied service 
connection for disabilities claimed as a result of exposure to 
herbicides.  Haas v. Nicholson, 20 Vet. App. 257 (2006).  VA 
appealed the Court's decision in Haas to the United States Court 
of Appeals for the Federal Circuit (Federal Circuit) and imposed 
a stay at the Board on the adjudication of claims affected by 
Haas, such as the instant case.  The stay was lifted in January 
2009.

The Veteran was afforded a personal hearing before a hearing 
officer at the RO in August 2004.  He testified before the 
undersigned Veterans Law Judge in Washington, D.C., via 
videoconference in April 2007.  A transcript of each of the 
hearings has been associated with the claims file.  

The issues regarding service connection for peripheral neuropathy 
of the upper and lower extremities, and the evaluation of 
service-connected right knee retropatellar pain syndrome and left 
knee retropatellar pain syndrome being remanded are addressed in 
the REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, DC.  


FINDING OF FACT

There is competent evidence tending to establish that anxiety 
disorder, not otherwise specified, with sub-clinical symptoms of 
PTSD is related to service.  


CONCLUSION OF LAW

Anxiety disorder, not otherwise specified, with sub-clinical 
symptoms of PTSD was incurred in active service.  38 U.S.C.A. § 
1110 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred or aggravated in service.  38 U.S.C.A. 
§ 1110 (West 2002 & Supp. 2009).  Service connection basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was incurred 
coincident with service in the Armed Forces.  38 C.F.R. §§ 3.303, 
3.304 (2009).
For the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the disease 
entity, and sufficient observation to establish chronicity at the 
time.  If chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support the 
claim.  Service connection may be granted for any disease 
diagnosed after discharge, when all of the evidence establishes 
that the disease was incurred in service.  38 C.F.R. § 3.303 
(2009).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Analysis

The Veteran asserts entitlement to service connection for an 
acquired psychiatric disorder.  Having considered the evidence 
and resolving all doubt in the Veteran's favor, the Board 
concludes that a finding in favor of service connection for 
anxiety disorder, not otherwise specified, with sub-clinical PTSD 
symptoms is supportable.  

As noted in the prior remand, the evidence includes VA and 
private medical opinions containing various diagnoses and 
etiological opinions in regard to an acquired psychiatric 
disorder.  In addition, the Veteran's identified in-service 
Incidents, to include having served aboard the USS Kitty Hawk 
during which time accidents occurred involving the injury and/or 
death of a fellow service member, as well as a documented fire 
aboard ship.  The March 2010 VA examiner stated that while the 
criteria for a diagnosis of PTSD were not met, the criteria for a 
diagnosis of anxiety disorder, not otherwise specified, were met 
and that the diagnosis was related to identified, credible 
stressful events during service and represented the presence of 
sub-clinical PTSD symptoms.  

A determination as to whether current disability is related to 
service requires competent evidence.  The Veteran is competent to 
report his symptoms and in-service experiences.  As a layman, 
however, his opinion alone is not sufficient upon which to base a 
determination as to a relationship between service and current 
disability.  Rather, the Board must weigh and assess the 
competence and credibility of all of the evidence of record.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992); Buchanan 
v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. 
Nicholson, 19 Vet. App. 362, 368-69 (2005); Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303 (2007).

In this case, the Board finds that the evidence tends to 
establish that anxiety disorder, not otherwise specified, with 
sub-clinical symptoms of PTSD is attributable to service, to 
include in-service stressful events and associated symptoms, to 
include fear, and the March 2010 VA physician has confirmed that 
the credible claimed in-service incident(s) is adequate for a 
diagnosis of anxiety disorder, not otherwise specified, with sub-
clinical symptoms of PTSD.  The Board notes that the examination 
report is adequate for a determination and the examiner provided 
a rationale for the opinion based on objective findings, reliable 
principles, and sound reasoning.  

The evidence is in favor of the claim.  Consequently, the 
benefits sought on appeal are granted.


ORDER

Service connection for anxiety disorder, not otherwise specified, 
with sub-clinical symptoms of PTSD is granted.  


REMAND

The Veteran asserts entitlement to higher ratings for his 
service-connected retropatellar pain syndrome of the right and 
left knee, and asserts entitlement to service connection for 
peripheral neuropathy.  An April 2004 assertion is to the effect 
that he was exposed to aircraft that had flown through areas in 
which Agent Orange had been sprayed during his assignment to 
"crash & salvage" on the flight deck aboard the USS Kitty Hawk.  
The Board notes that the applicable criteria require a serviceman 
to have actually been present at some point on the landmass or 
the inland waters of Vietnam during the Vietnam conflict in order 
to be entitled to the presumptive provisions contained in 
38 C.F.R. § 3.309(e) in association with herbicide exposure and 
acute and subacute peripheral neuropathy.  See Haas v. Peake, 525 
F.3d 1168 (Fed. Cir. 2008).  Regardless, the Board must consider 
service connection on a direct basis, to include in association 
with Agent Orange exposure, as well as any other relevant 
theories of entitlement.  

In that regard, and while the April 2006 VA examiner 
distinguished limitation of functioning of the lower extremities 
secondary to both peripheral neuropathy and Charcot-Marie-Tooth 
(CMT) and entered separate diagnoses in that regard, accompanied 
by an opinion to the effect that it was less than likely that 
peripheral neuropathy was related to the in-service knee 
injuries, and while the AOJ has previously denied service 
connection for CMT, and a July 2010 private record reflects a 
diagnosis of CMT, the April 2010 VA knee examination report 
notes, in pertinent part, as follows:

Current VAMC records show neurology clinic 
visits for treatment of his hereditary 
peripheral neuropathy (still called Charcot-
Marie-Tooth Muscular Dystrophy because of the 
patient organization that supports and 
popularizes this condition).  VAMC records 
state this was inherited from his mother, 
whose male relatives had it also.  

. . . 

It's not possible to ascribe any portion of 
his disability to the knees because his 
hereditary pain condition has progressed so 
severely.  

. . . 

2.  Knee exams were remarkable for pain with 
any and every testing maneuver.  In my 
opinion, pain was so severe due to his 
neuropathy (hereditary) that any additional 
pain from the knee testing maneuvers would 
have been totally masked.  The knee 
examinations were therefore not helpful in 
evaluating the veteran's disability, which 
would appear to be global due to his 
hereditary pain neuropathic syndrome (Charcot-
Marie-Tooth).  

3.  Deluca testing results are not reliable 
because of the overwhelming pain from his 
neuropathy; any Deluca factors (particularly 
pain) would have been totally overwhelmed by 
his incredibly severe neuropathy pain from his 
hereditary condition, as discussed above.  

4.  Impact of the SC knee condition on his 
employability has become a completely abstract 
concept, because an objective knee exam can't 
be done due to the current severity of his 
hereditary neuropathic pain syndrome (Charcot-
Marie-Tooth).  The latter has become so severe 
that there is no current possibility of 
employment; the knees' contribution would be 
small, but absolutely cannot be determined 
with objectivity at the present time.  Current 
bracing can, perhaps be used to judge an 
increase in severity of his condition compared 
to prior evaluations, but, in reality, the 
bracing is because of his neuropathy, not 
primarily because of his knee condition.  

In addition, the examiner noted relevant symptoms in childhood 
and that following in-service knee injuries, a biopsy in 1977 
showed peripheral neuropathy, which lead to hereditary CMT, 
principally affecting his knees, and also affecting his hands, 
ankles, and hips.  The Board notes that while a hereditary 
disorder is not a disease or injury within the meaning of 
applicable legislation and does not constitute a disability for 
VA compensation purposes, see 38 C.F.R. §§ 3.303(c), 4.9, service 
connection may be granted, in limited circumstances, for 
disability due to aggravation of a congenital or developmental 
abnormality by superimposed disease or injury.  See also 
VAOPGCPREC 82-90, 55 Fed. Reg. 45,711 (1990); Carpenter v. Brown, 
8 Vet. App. 240, 245 (1995); Monroe v. Brown, 4 Vet. App. 513, 
514-15 (1993)).  The provisions of 38 C.F.R. § 4.9, 4.57 make a 
distinction between congenital and acquired defects.  Service 
connection for congenital or developmental defect is precluded by 
38 C.F.R. § 3.303(c), 4.9.  VA's Office of the General Counsel 
has distinguished between congenital or developmental defects, 
for which service connection is precluded by regulation, and 
congenital or hereditary disease, for which service connection 
may be granted, if initially manifested in or aggravated by 
service.  O.G.C. Prec. Op. 82-90, 55 Fed Reg. 45711 (1990); 
O.G.C. Prec. Op. 67-90, 55 Fed. Reg. 43253 (1990).  Defects were 
defined as "structural or inherent abnormalities or conditions 
that are more or less stationary in nature."  O.G.C. Prec. Op. 
82-90, 55 Fed. Reg. 45711 (1990).  However, congenital or 
development defects may be service-connected where a superimposed 
disability occurs during, or as a result of, active service.  
VAOPGCPREC 82-90.

While diseases that are congenital, developmental, or familial 
are ordinarily found to have pre-existed a claimant's military 
service, there may be instances in which guidance is necessary 
regarding the actual time of inception.  VAOPGCPREC 82-90.  The 
VA's Office of General Counsel has held that if a congenital, 
developmental, or familial disease is determined to have 
preexisted service, the issue of whether such disease was 
aggravated by service is subject to the same stringent legal 
standards applicable in cases involving acquired disabilities.  
Id.  Such standards require clear and unmistakable evidence to 
rebut any presumption of aggravation where the pre-service 
disability underwent an increase in severity during service.  38 
C.F.R. § 3.306 (2009).  

In this case, the evidence, to include the in-service knee 
injuries for which service connection has been established, 
suggests a progression of the Veteran's hereditary peripheral 
neuropathy raising the question as to whether hereditary 
peripheral neuropathy was aggravated during service beyond the 
natural progression of the disability.  The burden lies with VA 
to show that any aggravation was not beyond the natural 
progression of the disability.  

In addition, the April 2010 VA examiner stated that definitive 
imaging would require magnetic resonance imaging (MRI) of the 
knees.  The examiner noted that the Veteran had recently 
undergone extensive clinical testing, to include cardiac tests 
and MRI and did not want to undergo more testing of that nature 
at the time of the examination.  The examiner stated that, "If 
AMC requests, we will order the MRI and amend the report to 
reflect any applicable change in diagnosis or opinion required by 
the results."  The Board notes that no request in that regard is 
documented in the claims file.  

The Court has held that once VA undertakes a duty to provide a 
medical examination, due process requires VA to notify the 
claimant prior to the adjudication of the claim of any inability 
to obtain evidence sought (including a VA examination with 
medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 
(2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), 
citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); 
Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the 
Board's duty to return an inadequate examination report "if 
further evidence or clarification of the evidence ... is 
essential for a proper appellate decision").  In light of the 
circumstances in this case, the Board finds that the Veteran 
should be afforded an opportunity to undergo MRI of the right and 
left knee and an opinion should be obtained as to whether 
hereditary peripheral neuropathy was aggravated during service 
beyond the natural progression of the disability.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should schedule the Veteran for 
MRI of the knees and notify the Veteran that 
a failure to report for a scheduled VA 
examination may result in the denial of the 
claim.  38 C.F.R. § 3.655.  The results of 
any clinical testing should be associated 
with the claims file and thereafter, the AOJ 
should forward the claims file to the April 
2010 VA examiner, if available; otherwise, 
another VA examiner.  The examiner's 
attention should be directed to this remand.  

If a congenital condition of CMT exists, the 
examiner should state whether it is a disease or 
defect.  VA's Office of General Counsel has 
distinguished between hereditary diseases and 
defects, emphasizing that the former is capable 
of improvement or deterioration while the latter 
is static.  VAOPGCPREC 82-90 (O.G.C. Prec. 82-
90).  A "defect" is defined as an imperfection 
or structural abnormality, while a "disease" is 
any interruption of the normal structure or 
function of any part, organ, or system of the 
body that is manifested by a characteristic set 
of symptoms and signs.  Id.

If CMT is a congenital defect, the examiner 
should render a medical opinion as to whether the 
evidence shows that it was at least as likely as 
not subject to a superimposed disease or injury 
during military service that resulted in 
disability apart from the congenital or 
developmental defect.

If CMT is a congenital disease, the examiner 
should render an opinion to a degree of great 
certainty whether the CMT preexisted the 
Veteran's military service; and if so whether 
there is clear and unmistakable evidence that the 
disease did not increase in severity beyond the 
natural progression of the disease during service 
or whether there is clear and unmistakable 
evidence that any increase in disability was 
"due to the natural progression" of the 
disease?  The examiner should identify such 
evidence with specificity.  

If CMT is a congenital disease, the examiner 
should render an opinion as to whether it is 
"more likely than not" (meaning likelihood 
greater than 50%), "at least as likely as not" 
(meaning likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning that 
there is a less than 50% likelihood) that the 
Veteran's CMT has been chronically worsened by 
his service-connected disabilities.

2.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with the 
directives in this remand and review all 
opinions obtained for adequacy.  Any further 
action necessary in this regard should be 
accomplished prior to returning the claims 
file to the Board.  If the benefits sought on 
appeal remain denied, a supplemental 
statement of the case should be issued and 
the Veteran afforded a reasonable opportunity 
in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


